Case 8:21-cv-00338-CJC-ADS Document 27-1 Filed 05/24/21 Page 1 of 2 Page ID #:174



    1
    2
    3
    4
    5
    6
    7
    8                     UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
    9                          SOUTHERN DIVISION
  10 JANE DOE on behalf of herself and all       CASE NO. 8:21-CV-00338-CJC-ADS
  11 other similarly situated,
                  Plaintiffs,                    Assigned to Hon. Cormac J. Carney
  12                                             Courtroom:       9B
            v.
  13
                                                [PROPOSED] ORDER DENYING
  14 MINDGEEK USA INCORPORATED,                 MOTION TO APPOINT INTERIM
     MINDGEEK S.A.R.L., MG                      LEAD CLASS COUNSEL
  15 FREESITES, LTD (D/B/A
                                                PURSUANT TO FED. R. CIV. P.
  16 PORNHUB), MG FREESITES II, LTD,            23(g)
     MG CONTENT RT LIMITED, AND
  17 9219- 1568 QUEBEC, INC. (D/B/A
                                               Hearing Date: June 14, 2021, 1:30 P.M.
  18 MINDGEEK),
                  Defendants.
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                                  CASE NO. 8:21-CV-00338
               [PROPOSED] ORDER DENYING MOTION TO APPOINT LEAD CLASS COUNSEL
Case 8:21-cv-00338-CJC-ADS Document 27-1 Filed 05/24/21 Page 2 of 2 Page ID #:175



    1        Plaintiff’s Motion to Appoint Interim Lead Class Counsel Pursuant to Fed. R.
    2 Civ. P. 23(g) was heard on June 14, 2021 at 1:30 P.M. by this Court. Having
    3 considered all papers filed in support of and in opposition to the Motion to Appoint
    4 Interim Lead Class Counsel, oral arguments of counsel, and all other pleadings and
    5 papers on file herein, IT IS HEREBY ORDERED that Plaintiff’s Motion is
    6 DENIED.
    7            IT IS SO ORDERED.
    8
    9 Dated: ___________________                   _____________________________
                                                   Honorable Cormac J. Carney
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                                   CASE NO. 8:21-CV-00338
                [PROPOSED] ORDER DENYING MOTION TO APPOINT LEAD CLASS COUNSEL
